No. 99-41270
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-41270
                         Conference Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

ARTURO RAMON-SALDIVAR,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-99-CR-254-1
                       - - - - - - - - - -
                          April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Arturo Ramon-Saldivar appeals from his guilty-plea

conviction for illegal reentry following deportation in violation

of 8 U.S.C. § 1326.   Ramon contends that the district court erred

in denying his motion to suppress and to dismiss the indictment,

in which he argued that his prior deportation proceedings

violated his right to due process.   He concedes that the only

issue raised in this appeal is foreclosed by our decision in

United States v. Benitez-Villafuerte, 186 F.3d 651, 656-60 (5th

Cir. 1999), cert. denied, 120 S. Ct. 838 (2000).     The decision of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41270
                               -2-

the district court is AFFIRMED.